Citation Nr: 1236163	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  07-27 558	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

The Veteran's diagnosed left knee problems were first identified years after his period of active service.  The conditions are not shown to be related to his military service or to be caused or aggravated by a service-connected left ankle disability.


CONCLUSION OF LAW

The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated during active military service; nor may it be presumed to have been incurred therein, and left knee disability is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011); 38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran served on active duty from March 1984 to October 1986.  He submitted his claim for disability compensation benefits in October 2005.  The Veteran claimed left ankle and left knee disabilities at the time.  He alleged that he injured his left leg during basic training when he was forced to run up and down a stairwell.  He said he was injured that day.  The Veteran contends that his current left knee problems are directly related to his injury in service; or, in the alternative a result of altered walking due to his left ankle injury in service.

The Veteran's service treatment records (STRs) reflect that he was seen for complaints of left ankle pain after approximately one week of service in March 1984.  He gave a history of twisting his left ankle two days prior to treatment.  Examination at the time showed edema, discoloration and pain with palpation of the left ankle.  An x-ray was negative for evidence of fracture.  An x-ray of the left knee was done at the same time.  It was interpreted to show the joint surfaces and spaces to be normal and there was no evidence of osseous or periosteal pathology.  

The Veteran was placed in a short-leg walking cast for his left ankle injury during April 1984.  His cast was removed, although the date is not listed, and he was noted to have a full range of motion with no swelling or edema.  He was returned to duty.  The STRs contain no further entries regarding the left knee.

The Veteran submitted copies of his STRs along with records from C. M. Mines, M.D., with his claim.  The records from Dr. Mines were dated in September 2005.  They included the results of a magnetic resonance imaging (MRI) study for the left knee that showed a complex tear of the lateral meniscus with probable bucket handle component, questionable oblique tear of the posterior horn of the medial meniscus and a complete tear of the anterior cruciate ligament, questionable partial tear of the posterior cruciate ligament, large joint effusion, Grade II sprain of the medial collateral ligament, Grade IV chondromalacia patella, osteoarthritis and subchondral sclerosis in the lateral tibial femoral condyles probably secondary to longstanding osteoarthritis.  A clinical entry from Dr. Mines noted that the Veteran was seen for a reevaluation of the left knee.  The results of the MRI were reviewed.  The various treatment options were discussed.  No history of why the MRI was required or whether there was an acute injury associated with the several findings on the MRI.  The Veteran was noted to work in a fairly heavy labor job.  

Additional records were obtained from Dr. Mines office in November 2005.  They covered a period from July to November 2005.  The initial entry from July 2005 noted that the Veteran was a referral and a new patient.  In July 2005 the Veteran gave a history of an ankle injury in service.  He said he had not had any significant treatment for his ankle since service.  He had been able to function at work until recently when his left knee became a problem.  

In regard to the Veteran's left knee, Dr. Mines noted that the Veteran pointed to his medial and lateral aspects of his knee as with the greatest pain.  He had not had any significant treatment for this and was not taking any over-the-counter medication or other anti-inflammatory medication.  He noted that the Veteran walked with a substantially valgus knee gait.  He said that the Veteran's leg looked apparently shortened because of the angulation.  X-rays from an outside facility were reviewed and said to show significant knee osteoarthritis tricompartmentally.  The assessment was knee degenerative joint disease (DJD) diffusely with severe valgus deformities.  Dr. Mines said that he thought this affected the left ankle because of the angulation of the knee.  

The Veteran was seen again in August 2005.  The assessment at that time was that there was no varus/valgus instability and a negative Lachman's and negative anterior drawer sign.  The Veteran was said to have left knee DJD.  At a second visit in August 2005 it was decided to get an MRI of the left knee.  The report of the September 2005 MRI was included in the records as well as the post-MRI clinical evaluation.  The Veteran underwent surgery for left arthroscopic medial meniscectomy in November 2005.  

The Veteran was afforded a VA examination in December 2005.  The Veteran's left knee was not examined at that time.  The Veteran reported experiencing more pain in his left ankle since July 2005.  The Veteran also reported that the medications he took for his left knee pain also helped with his left ankle pain.  The Veteran worked in testing fire alarm systems.  

The Veteran was granted service connection for residuals of a left ankle sprain in February 2006.  He received a 10 percent rating for his left ankle disability.  He was also denied service connection for a left knee disability at that time.  The basis for the denial of service connection was a determination that the STRs were negative for a left knee injury in service.

The Veteran submitted a statement in July 2006.  He said that, since he had submitted his claim, he had had surgery on his left knee twice.  (The records from the first surgery are noted above).  He said he had to have left total knee arthroplasty (TKA).  He stated he had had ever increasing pains in the 20 years since service.  He again recounted of how he was forced to run up and down a stairwell and that he injured his leg at that time.  He said that it felt like he had broken glass in his left knee and left ankle since then.  

The Veteran submitted his notice of disagreement (NOD) in October 2006.  He perfected his appeal in August 2007.

The Veteran was afforded a VA examination in May 2008.  The Veteran reported he had had a total knee replacement of the left knee in the prior year.  He also reported he had seen an orthopedic surgeon because of pain and pes planus/valgus deformity of his left foot.  He had been prescribed a brace and said he had decreased pain and improved gait when wearing the brace.  The Veteran was reported to limp without the use of any assistive devices.  He maintained his employment and was able to do his job.  The Veteran's left knee was not examined.

The Veteran submitted additional evidence directly to the Board in June 2010.  The Board considered the evidence in adjudicating a higher initial rating for the Veteran's service-connected left ankle disability in December 2010.  A 20 percent rating was granted, effective from the date of the claim, October 26, 2005.  The Board remanded the issue of service connection for a left knee disability.

The evidence submitted by the Veteran consisted of treatment records from Central Indiana Orthopedics.  The records covered a period from April 2008 to April 2010.  The records related nearly entirely to the Veteran's left ankle and left foot.  The Veteran was noted as having left knee replacement surgery.  An examination from June 2009 reported on findings for the left knee.  However, there was no statement regarding a past left knee injury in service, that any condition of the left knee was due to any incident of service, or that the Veteran's left ankle disability affected his left knee.

The Veteran was contacted and asked to provide evidence of treatment for his claimed left knee disability since service.  The letter was dated in December 2010.  He did not respond to the letter.

The Veteran was afforded a VA examination in January 2011.  The examiner noted that the claims folder had been reviewed.  There are no additional electronic medical records in Virtual VA.  The examiner recorded that the Veteran said he injured his left ankle in service while doing stair climbing and landing on his left foot.  This caused a severe sprain with swelling and, eventually, casting.  The Veteran reported having foot pain throughout service and it became worse.  The Veteran said that his current left knee condition was due to his years of walking on the bad left ankle.  He said that the knee became so out of alignment due to cartilage breaking down in the knee that he eventually had a left TKA in 2005.

The examiner provided the results of an examination of the left knee to include ranges of motion.  X-rays of the left knee showed the placement of the artificial joint.  The examiner's diagnosis was status post left knee arthroplasty.  The examiner listed specific STR entries as well as private medical entries in providing her report.  She said it was less likely as not that the Veteran's left knee disability was due to his military service.  She noted that the Veteran had a left knee x-ray in March 1984 without any other documentation for a left knee problem.  She said he had a left knee complaint that warranted an x-ray at that time.  The x-ray was normal.  The remainder of the STRs did not show any further complaints related to the left knee.

The examiner noted that the Veteran had a left knee replacement approximately 20 years after service.  She concluded that no nexus could be established between the Veteran's solitary knee x-ray in service and his later left knee replacement.  

The examiner also addressed the issue of secondary service connection.  She noted that the Veteran alleged that his service-connected left ankle disability altered his gait and that this contributed to his left knee disability.  The examiner listed specific medical literature that she had reviewed in evaluating this allegation.  The examiner stated that the literature did not support the theory that injury in one joint that caused favoring of the joint to cause pathology to a different joint.  She concluded that a nexus between the Veteran's left knee disability and his service-connected left ankle disability could not be established.

The AOJ re-adjudicated the Veteran's claim in September 2011.  His claim remained denied and his case was forwarded to the Board.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).   Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) competent evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The law also provides that service connection may be granted for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  Also, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The STRs do not document a left knee injury.  The records do show the Veteran sprained his left ankle in March 1984.  His left knee was x-rayed, with normal results, at that time.  However, none of the clinical entries reflects a problem with the left knee.  

There is no evidence of record to show that the Veteran developed arthritis of the left knee, to any degree, within one year after service.  The Veteran has alleged that he continued to experience pain in his left knee after his incident in service but he has not provided any medical evidence to show any type of a left knee impairment prior to July 2005.

The records from Dr. Mines include the September 2005 MRI report that documents a number of significant findings for the left knee.  These included torn menisci, torn ligaments and a sprained ligament.  There was also evidence of osteoarthritis.  Despite these significant findings, Dr. Mines does not relate any etiology for those findings.  Most importantly he did not report a history of injury of the left knee in service and he clearly did not relate the 2005 findings to the Veteran's left ankle.  Dr. Mines relates the inverse--the Veteran's severe valgus deformities may be affecting the left ankle.  

The VA examiner of January 2011 noted that there was no specific injury to the left knee in service although x-rays at the time of the left ankle sprain in March 1984 were said to be warranted.  The x-rays were normal.  The first evidence of a left knee problem was from the private medical records starting in 2005.  The examiner noted that the STRs were negative for complaints related to the left knee and that the Veteran's left knee problems were not identified until approximately 20 years after service.  She did not find that the left knee condition, resulting in the left knee replacement, was related to service.  The examiner also opined that there was no relationship of causality or aggravation by the Veteran's service-connected left ankle disability to his claimed left knee disability.  

The Veteran has contended that his left knee disability is related to an injury in service, or, in the alternative, is caused or aggravated by his service-connected left ankle disability.  The Veteran is competent to provide lay evidence of reporting of his symptoms and that he has experienced pain in his left knee since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377. n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.).  As in this case, the Veteran is not competent to state that the findings documented in the MRI of September 2005, and his later TKA, were the result of any injury in service or that they were caused by, or aggravated by his service-connected left ankle disability.  

The objective and competent medical evidence is more probative in assessing whether the Veteran's current left knee disability is related to his military service or secondary to a service-connected disability.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for a left knee disability either as directly related to service or as secondary to a service-connected disability.  The claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2012)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim for service connection for his claimed left knee disorder in October 2005.  The RO wrote to him in November 2005 with notice on how to substantiate his claim for service connection.  The letter informed the Veteran of the types of evidence that would be beneficial in supporting his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence for him.  He was asked to submit any medical reports that he possessed.  

The claims file does not reflect a direct response from the Veteran but records from Dr. Mines were received based on a request from the RO in November 2005.  

The RO provided additional notice on how to establish service connection by way of a letter dated in September 2007.  The letter also included notice on how VA determines disability ratings and effective dates.

The Board remanded the case for additional development in December 2010.  The agency of original jurisdiction (AOJ) provided notice to the Veteran on to how establish service connection for his claimed left knee disability as secondary to a service-connected disability in December 2010.  The Veteran was also asked to identify and/or submit records of any treatment for a left knee condition since his service in 1986.  It was noted that he had been referred for treatment by Dr. Mines by a Dr. Hill and it was thought that records from Dr. Hill would provide additional evidence as to a possible etiology for the Veteran's left knee problems.  The Veteran did not respond to the letter.

The Veteran was afforded a VA examination in January 2011.

The AOJ continued to the deny service connection for the Veteran's left knee issue.  He was issued a supplemental statement of the case (SSOC) that addressed the evidence added to the record and the basis for the continued denial of the claim in September 2011.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish service connection.  He submitted copies of his STRs and medical evidence of a current left knee disability with his initial claim.  He provided argument in support of why his current left knee disability was related to his claimed injury in service.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, private medical records, VA examination report and statements from the Veteran.  The Veteran elected to not have a hearing in his case.

In regard to the VA examination, the Board finds that the Veteran was provided with an adequate examination in January 2011.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The examiner took a history from the Veteran, reviewed the claims folder and treatment records, and conducted a thorough examination with appropriate findings.  The examiner also identified, and cited to medical literature in providing her opinion in this case.  

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.

ORDER

Service connection for a left knee disability, to include as secondary to service-connected disability, is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


